DETAILED ACTION
	This Office action is based on the response filed January 14, 2022 for application 16/287,703.  Claims 1-19, as originally filed, are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-owned US Patent 10,285,842 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims in this application are allowed because the prior art fails to disclose, either singly or in combination, the claimed method for providing orthopedic support or therapy to a human body comprising the steps of: disposing a sleeve over a leg such that a first portion of the sleeve applies compressive pressure to the leg above a knee, the first portion of the sleeve including a fist set of one or more pads at least partially encircling the leg above the knee, and a second portion of the sleeve applies compressive pressure to the leg below the knee, the second portion of the sleeve including a second set of one or more pads at least partially encircling the leg below the knee; disposing and tightening a mechanical joint brace over the sleeve such that a first portion of the brace compresses the first set of one or more pads between the first portion of the brace and the leg above the knee, a second portion of the brace compresses the second set of one or more pads between the second portion of brace and the leg below the knee, and the brace has only one hinge which rotates about an axis passing through the knee; coupling a first end or second end of an elastic strap with some portion of the sleeve; and coupling the other of the first end or the second end of the elastic strap with some portion of the brace in combination with the other claimed limitations.

The closest prior art is Castillo (US 2013/0296758) which discloses a method comprising the steps of disposing a sleeve (10) over a leg of a user such that a first portion of the sleeve applies compressive pressure to the leg above a knee, wherein the first portion of the sleeve includes a first set of one or more pads at least partially encircling the leg above the knee (padding positioned over the user's thigh, ¶ 0042), and a second portion of the sleeve applies compressive pressure to the leg below the knee; and disposing and tightening a mechanical joint brace (12) over the sleeve such that a first portion (64) of the mechanical joint brace compresses the first set of one or more pads between the first portion of the mechanical joint brace and the leg above the knee and a second portion (66) of the mechanical joint brace compresses the second portion of the sleeve between the second portion of the mechanical joint brace and the leg below the knee (Figs. 1-4; ¶ 0029, 0035, 0042, & 0044).  Although Castillo discloses that the sleeve may include other padding or protective elements, Castillo fails to expressly teach that that the second portion of the sleeve includes a second set of one or more pads at least partially encircling the leg below the knee such that the second portion of the mechanical joint brace compresses the second set of one or more pads between the second portion of the mechanical joint brace and the leg below the knee as required by independent claims 1, 18, and 19.  Castillo further fails to teach that the mechanical joint brace has only one hinge and coupling an elastic strap to the sleeve and the mechanical joint brace as required by independent claims 1, 18, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/2/2022